BILL OF COSTS

    TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                   No. 06-14-00104-CV

                                Reef R. Gillum, D.O., et al.

                                               v.

                                      Greg A. Gillum

         (No. DC-12-03816 IN 14TH DISTRICT COURT OF DALLAS COUNTY)


TYPE OF FEE                     CHARGES        PAID      BY
MOTION FEE                            $10.00   E-PAID    MATTHEW SAPP
MOTION FEE                            $10.00   E-PAID    MATTHEW SAPP
MOTION FEE                            $10.00   E-PAID    HAWKINS PARNELL THACKSON & YOUNG
CLERK'S RECORD                       $554.00   PAID      HAWKINS PARNELL THACKSON & YOUNG
REPORTER'S RECORD                    $173.94   PAID      MR. GILBREATH
FILING FEE PAID TO COURT THAT        $195.00   PAID      HAWKINS PARNELL THACKSON & YOUNG
TRANSFERRED CASE


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                        IN TESTIMONY WHEREOF,
                                                        witness my hand and the Seal of
                                                        the COURT OF APPEALS for
                                                        the Sixth District of Texas, this
                                                        July 2, 2015.

                                                        DEBRA AUTREY, CLERK



                                                        By ___________________________
                                                                                Deputy